Citation Nr: 0804493	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently assigned a 30 percent 
evaluation.

2.  Entitlement to an increased rating for hemorrhoids, 
currently assigned a 10 percent evaluation.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a hip disability.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a low back disability.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a hip disability.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional rectal disability resulting from treatment 
received from a Department of Veterans Affairs medical 
facility from March 20-25, 1991.  

8.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of March 2002 (increased rating for PTSD), February 2003 
(increased rating for hemorrhoids, compensation under 
38 U.S.C.A. § 1151 for back, hip disabilities), and January 
2004 (compensation under 38 U.S.C.A. § 1151 for additional 
rectal disability).  In his January 2005 substantive appeal 
the veteran said that the back and hip issues were actually 
claimed on the basis of service connection, and in June 2007, 
the RO denied service connection for "residuals of being 
blown into a palm tree," including low back and hip 
disabilities.  


In November 2007, the veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).  
After the hearing, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2007). 

At his hearing, the veteran clarified that the appeal of the 
issues pertaining to his low back and hip were on the basis 
of service connection, and not claims for compensation under 
38 U.S.C.A. § 1151, as had been previously developed.  In 
Tomlin v. Brown, 5 Vet. App. 355 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that 
testimony at a hearing, once reduced to writing, can be 
construed as a notice of disagreement.  In this case, the 
transcript from the 2007 hearing has been reduced to writing 
and is of record.  Since that hearing was conducted at the 
RO, the Board concludes a timely NOD was filed in the proper 
VA office with respect to the June 2007 rating decision.  See 
38 C.F.R. § 20.300 (2007) (NOD must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed (that is, the RO) unless notice 
has been received that the applicable VA records have been 
transferred to another VA office).  The veteran has thereby 
initiated, but not perfected, an appeal on these service 
connection issues.  Since the back claim can be resolved in 
his favor based on the current evidence of record, the Board 
will assume jurisdiction of that claim and grant it.

However, the issues of entitlement to an increased rating for 
hemorrhoids, service connection for a hip disability, 
compensation under 38 U.S.C.A. § 1151 for additional rectal 
disability resulting from treatment received from a 
Department of Veterans Affairs medical facility from March 
20-25, 1991, and special monthly compensation based on the 
need for regular aid and attendance are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Since October 2000, PTSD has been manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms of 
PTSD and depression. 

2.  A low back disability, diagnosed as degenerative disc 
disease, was caused by an in-service combat injury in which 
the veteran was thrown against a tree.  

3.  In testimony presented at his Travel Board hearing before 
the undersigned in November 2007, the veteran withdrew his 
appeal as to the issues of entitlement to compensation under 
38 U.S.C.A. § 1151 for low back and hip disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2007).  

2.  A low back disability, diagnosed as degenerative disc 
disease, was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).

3.  The criteria for withdrawal of a Substantive Appeal of 
the issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for low back and hip disabilities by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's six claims folders, in connection with all of his 
claims on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

I.  Increased Rating for PTSD 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The "present," however, extends from one year before the 
claim was filed until VA makes a final decision on the claim.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Id.  

Service connection for PTSD was granted in a May 2001 rating 
decision, and assigned a 30 percent rating, effective in 
December 1999.  In October 2001, he filed for an increased 
rating, pointing to increased medication and a September 2001 
report noting a GAF of 36.  See Voracek v. Nicholson, 421 
F.3d 1299 (Fed. Cir. 2005) (statement considered claim for 
increase, where there was no evidence of an intent to appeal 
a prior rating decision dated within a year of claim 
increase, and claimant stated condition had worsened).  

At his hearing, the veteran stated that his primary problem 
related to PTSD was his tremors.  During the course of the 
appeal period, the veteran was granted service connection for 
tremors of the upper extremities, secondary to PTSD.  
Currently, he is in receipt of a 30 percent rating for 
essential tremors of the right hand, and a 20 percent rating 
for the left hand.  In August 2006, he withdrew an appeal as 
to that issue.  Therefore, the rating for tremors is not 
before the Board, and it is rated separately as a 
neurological disability.  Since the tremors, although 
considered secondary to PTSD, are not a psychiatric 
manifestation, and are rated separately, the essential 
tremors will not be further discussed in connection with this 
appeal for an increased rating for PTSD.  

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  According 
to the general rating formula, a mental disorder is rated 30 
percent when it results in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Code 9411. 

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

On a VA PTSD examination in February 2001, the veteran said 
he was not receiving treatment or medication for PTSD.  He 
reported a history of depression and anxiety, with the main 
problem of nightmares and flashbacks of wartime experiences.  
His cognitive function was well-preserved.  The assessment 
was mild PTSD, with a global assessment of functioning (GAF) 
of 65.  

In March and September 2001 statements, two Vet Center 
therapists wrote that the veteran had PTSD.  In individual 
and group treatment, he consistently presented with intrusive 
thoughts, anger, feelings of loss and grief, nightmares, 
survivor guilt, consistent with PTSD.  The current intensity 
of his PTSD and medical problems interfered with his ability 
to handle normal stressors of daily life and effectively 
interact with others.  His current GAF was 36.  

Another VA PTSD examination was performed in December 2001.  
The veteran said he attended group therapy weekly at a Vet 
Center.  He said he last worked in 1986.  He said he had been 
advised to quit because of heart problems.  He was involved 
in a number of regular social activities.  On examination, 
his affect and mood were appropriate.  No abnormalities of 
speech or thought were noted.  Attention and concentration 
were unimpaired.  Mild to moderate impairment of short-term 
memory was suggested, with long-term memory intact.  He 
denied hallucinations, and suicidal and homicidal ideation.  
He reported flashbacks, which the examiner interpreted as 
nightmares, 2 to 3 times per week.  He avoided war movies but 
denied intrusive thoughts about his war experiences.  He was 
not socially isolated.  His rating of his mood was thought to 
reflect the mid-range.  He denied problems with anxiety or 
worry.  

The examiner reviewed a letter from the veteran's therapist 
at the Vet Center, and noted that the veteran directly denied 
many of the symptoms reported in that letter, such as 
intrusive thoughts, social isolation, feelings of loss, 
grief, guilt, or depression except when he was in pain.  He 
denied feelings of rage or anger.  The examiner also reviewed 
the February 2001 VA examination report, and noted that at 
that time, anxiety, depression, nightmares, and flashbacks 
were reported.  Although he denied most of those symptoms 
today, even if present, that would not be sufficient to 
support a diagnosis of PTSD.  The examiner did not agree with 
the diagnosis of PTSD.  The impression was adjustment 
disorder with mixed emotional features, and delusional 
disorder, somatic type by history, with a GAF of 65.  The 
veteran's mild symptoms of anxiety and/or depression appeared 
to be related to his concern over his physical condition.  
Although he experienced nightmares and some avoidance 
tendencies, his symptomatology was not consistent with PTSD 
on examination.  

In an April 2002 psychiatric consult due to complaints of 
depression, the veteran said he had had intrusive thoughts, 
disturbed sleep, and nightmares for many years.  He attended 
a group at the Vet Center twice a month, and socialized with 
group members 2 to 3 times a week.  He had been active but 
was able to do less due to his tremor, and he was upset.  He 
had no anhedonia or vegetative signs of depression.  His 
speech was normal.  His mood was slightly anxious, his affect 
was bright.  Thought processes and content were normal, and 
he had no problems with memory or concentration.  The 
impression was PTSD, stable.  

In response to the December 2001 examination, the veteran's 
Vet Center therapists wrote, in July 2002, that the veteran 
continued to experience intrusive thoughts, anger, feelings 
of loss and grief, nightmares, survivor guilt, 
hypervigilance, and periodic depression consistent with PTSD.  
Several factors that could potentially have affected the 
veteran's statements on his examination report were noted, 
but these were not specifically attributed to the veteran.  
He was felt to be seriously impaired due to PTSD.  

Outpatient treatment records show that in December 2003, he 
was evaluated for further treatment, to include possibly 
medication.  He reported that he was upset because his rating 
for PTSD had just been reduced from 100 percent to 30 percent 
[actually, the veteran has never been assigned more than a 30 
percent rating for PTSD].  He reported chronic problems with 
anxiety relating to the war.  He said he had nightmares of 
his experiences at least three times a night, with occasional 
night sweats.  He continued to experience flashbacks and 
intrusive thoughts which were distressing to him.  He 
preferred to avoid crowds and reported hypervigilance.  He 
denied anhedonia, poor concentration, or motivation.  He had 
chronic insomnia.  He denied feeling hopeless or helpless.  
On mental status examination, he was pleasant and 
cooperative.  His mood was slightly anxious, and affect was 
appropriate to mood.  Speech was goal directed.  No delusions 
were indicated.  The impression was PTSD.  For the next few 
months, he was seen in this clinic, although he eventually 
decided he did not wish to take any medication.  In February 
2004, he complained of increased anxiety due to the recent 
war.  He described a solid social network.  He denied 
flashbacks and hypervigilance.  In April 2004, he said he 
slept 7-8 hours per night.  Although at that time, PTSD , 
with a GAF of 45 was noted, it was also noted that his 
symptoms of PTSD were mild.  In August 2004, he had PTSD and 
a depressed mood.  

In January 2005, a therapy summary reported that the veteran 
attends a support group twice a month at the Vet Center, 
where he was an active participant.  He reported ongoing 
physical and emotional problems that exacerbated his PTSD.  

In September 2006, he moved into an assisted living facility.  
Although a September 2006 VA examination did not indicate 
that his PTSD was implicated in his need for assistance, a 
January 2007 report indicated that he needed assistance with 
activities of daily living due to PTSD and tremor.  However, 
no specific symptoms of PTSD were set forth.  At his Board 
hearing in November 2007, the veteran said he had a couple of 
bad dreams a week, but no other problems with PTSD.  He said 
his main problem was the tremors, which, as noted above, have 
been rated separately.

As depressed mood, anxiety, chronic sleep impairment, and 
mild memory loss are symptoms contemplated by the 30 percent 
rating currently in effect.  None of the evidence during the 
relevant time period shows a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, or 
disturbances of motivation.  

While a depressed mood has been noted on occasion, since a 
depressed mood is one of the criteria for a 30 percent 
rating, the disturbances of mood contemplated for a 50 
percent rating must be of a greater degree.  Id.  Otherwise, 
the veteran does not have any indication of any of the listed 
criteria reflective of a 50 percent rating.  However, the 
criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather 
are examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The evidence of record contains some significant differences 
of opinion as to the manifestations and severity of the 
veteran's PTSD; indeed, as to the existence of PTSD.  During 
2001, for example, GAF scores of 36 and 65 were each reported 
twice on different evaluation reports which leapfrogged one 
another in time.  In April 2004, a GAF of 45 was noted, but 
it was also noted that the veteran had "mild" symptoms of 
PTSD.  These discrepancies render the GAF assessments 
virtually useless in this case.  However, a GAF score is not 
a requirement for an evaluation, and is not dispositive as to 
an issue.  Rather, the GAF score must be considered in light 
of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  

In evaluating the probative value of medical opinion 
evidence, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches 
should be taken into consideration.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). The Board may favor the opinion 
of one competent medical expert over that of another, if an 
adequate statement of reasons or bases is furnished. See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board 
observes that the February 2001 VA examination report was the 
most detailed and thorough.  The examination report provided 
a discussion as to why the examiner disagreed with other 
records, while the therapists in 2002 merely listed some 
factors which potentially could affect a veteran's lack of 
fully describing his disability on a VA examination.  
Moreover, although the examiner in February 2001 did not 
diagnose PTSD, the symptoms described were closer to the 
symptoms noted on other examinations, except the Vet Center 
summaries.    

Moreover, the veteran himself has reported significantly 
different symptoms at various times.  In December 2003, he 
reported chronic insomnia, while in April 2004, he said he 
slept 7 to 8 hours per night.  Flashbacks and hypervigilence 
reported by the group therapy providers were reported rarely 
elsewhere.  Thus, the periods of depression, intrusive 
thoughts, and hypervigilance are not shown in the medical 
evidence with enough frequency or length of time to 
demonstrate an increase in the severity of PTSD for an 
identifiable period of time.  The evidence establishes that 
the veteran's psychiatric symptoms have not exceeded the 30 
percent rating for any definable period of time since October 
2000 (a year prior to his claim).  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (Jan. 30, 2008).  

In this case the veteran was provided a letter containing 
this information in November 2006.  This letter told him a 
disability rating was assigned for service-connected 
disabilities, under a rating schedule, and that the rating 
could change if the condition changed.  He was told that a 
disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  The notice also 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., treatment records, Social Security 
Administration (SSA) determinations, statements from 
employers, or statements discussing his disability symptoms 
from people who had witnessed how they affected him.  

The general rating formula for mental disorders does not 
contain criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life.  See 38 C.F.R. § 4.130.  
Earlier, in the January 2003 statement of the case, the 
veteran had been provided with the specific rating criteria 
for each potential rating from 0 percent to 100 percent.  
Cumulatively, the veteran was informed of the necessity of 
providing on his/her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying the rating 
schedule, and provided with examples of pertinent medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  

In the November 2006 letter, and in an earlier letter dated 
in October 2005, the RO advised the claimant of his and VA's 
respective duties for obtaining different types of evidence.  
In March 2006 and November 2006, he was provided information 
regarding assigned ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The November 2006 
letter also told him to provide any relevant evidence in his 
possession.  The issue was not readjudicated subsequent to 
the November 2006 notice letter, however.  Thus, although the 
veteran received content-compliant notice, he did not receive 
the notice until after the claim had been adjudicated, and 
the timing defect was not cured by a subsequent 
readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).   

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the veteran has kept VA informed of all 
treatment he has received, and stated that all of his 
treatment has been from VA.  VA obtained all of the records 
he identified, and he has, on numerous occasions throughout 
the appeal period, stated that he has not received treatment 
elsewhere for this condition.  He also obtained medical 
statements regarding his condition from his therapists.  His 
contentions have focused on relevant factors, such as the 
impact on employability.  Thus, the Board finds that the 
record reflects that VA has obtained all relevant evidence, 
and that the veteran and his accredited representative have 
demonstrated in his written statements during the course of 
the appeal, actual knowledge of the general requirements for 
an increased rating for PTSD, and of the type of evidence 
required.  He was provided with the information as to the 
diagnostic criteria, and why his symptoms did not meet the 
criteria for a higher rating, in the January 2003 statement 
of the case, and a VCAA notice letter in October 2005 which 
told him that he must show that his PTSD increased in 
severity for an increased evaluation.  He was advised of the 
types of information and evidence he could submit, advised of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  After this notice, he was 
provided a supplemental statement of the case in December 
2005.  After the November 2006 notice, he submitted 
additional evidence, which was reviewed by the RO, but a 
supplemental statement of the case was not issued addressing 
the PTSD rating issue, and the evidence, and aid and 
attendance examination, did not report any specific symptoms 
of PTSD.  Therefore, a SSOC was not necessary.  

"It is well settled that a remand is not warranted when no 
benefit would flow to the claimant."  Vazquez-Flores.  The 
claimant demonstrated that there was actual knowledge of what 
was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) .  The 
mere act of submitting evidence does not demonstrate actual 
knowledge.  See Vazquez-Flores.  The veteran stated, in a 
December 2001 letter to his representative, a copy of which 
was also received in April 2004, that he was unable to work 
and that his GAF score of 36 should entitle him to a 100 
percent rating.  In June 2003, he asked that VA make a 
determination based on his VA treatment records.  Thus, the 
veteran has demonstrated actual knowledge of the evidence 
needed to substantiate his claim and the notice error did not 
affect the essential fairness of the adjudication.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disorder(s) since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  In fact, 
the veteran's testimony in 2007 indicates his psychiatric 
symptoms have lessened since he was last examined.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examinations were thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and 
indicated that there was no further evidence to submit.  The 
criteria was discussed in the statement of the case and the 
claimant was told why a higher rating was not warranted under 
that criteria.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection for a Low Back Disability

In view of the favorable outcome of this appeal, compliance 
with the VCAA need not be discussed, as any deficiencies have 
not prejudiced the outcome. 

Although not mentioned by the RO in its June 2007 rating 
decision, service connection for a back disability was denied 
by the RO in April 1976, and the veteran did not perfect an 
appeal from that decision; accordingly it is final.  
38 U.S.C.A. § 7105.  However, in view of the positive medical 
nexus opinion and the June 2002 decision by the service 
department to award the veteran a Purple Heart Medal for the 
incident in which the veteran claims he injured his back, new 
and material evidence has been received to reopen a 
previously denied claim for a low back disability; thus the 
claim will be reviewed on a de novo basis.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 
1380 (Fed.Cir. 1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
to establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran contends that he injured his back when he was 
thrown up into a palm tree by enemy fire, and then he fell 
out.  He also states that he was awarded the Purple Heart 
because of that injury.  
 
Service records also show that in February 1944, the veteran 
was promoted in recognition of his duty in connection with 
intelligence work for meritorious service in combat at Cape 
Gloucester during that period.  Service medical records do 
not show any back complaints, nor is there any reference to 
an injury.  

After service, in a 1966 VA claim, the veteran said he was 
treated in Okinawa for a back condition in 1945.  In a 
statement received in September 1975, the veteran said that 
he had been assigned to a duty where he had to check caves 
for the presence of enemies.  He said that on one of these 
occasions, an enemy soldier struck him with an object, 
knocking him backward into a large boulder, cutting his back 
badly.  He stated this occurred on Okinawa.  In November 
1975, he again referred to the incident where he had been 
knocked out of a cave.  A VA outpatient treatment note dated 
in February 1984 noted that the veteran complained of back 
and right hip pain.  He said the pain had been there since 
1945, but that sometimes it disappeared.  He has been treated 
for a chronic low back condition intermittently since then.

On a June 2007 VA examination, the veteran said that a bomb 
had exploded near a truck he was driving, hurling him into a 
palm tree, where he then fell to the ground.  He drove 
himself back to sick bay, complaining of back, neck, and 
right hip pain, and was diagnosed with a possible concussion.  
He said he had had intermittent low back pain since then 
which had become constant over the past five years.  The 
examiner diagnosed lumbar disc disease, but stated that he 
was unable to attribute the claimed conditions, including the 
lumbar spine condition, as being related to service without 
resort to speculation.  The examiner pointed out that the 
incident occurred approximately 50 years ago, and service 
medical records did not indicate chronicity.  

A VA geriatric primary care physician wrote, in September 
2007, that the veteran had a long history of medical issues 
including degenerative arthritis in his spine and hips.  He 
was blown into a palm tree following a mortar explosion 
during combat.  The doctor said he had examined the veteran 
and reviewed his medical records.  It was his opinion that 
the veteran's current diagnosis of degenerative disc disease 
of the lumbar spine was at least as likely as not caused by 
military service, specifically, from being blown into a palm 
tree.  The rationale was that degenerative disc disease of 
the lumbar spine was more consistent with residuals of an 
injury than the aging process, and there was no evidence of 
post-service injury to the back.  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, this reduced 
evidentiary burden relates only to the issue of service 
incurrence, and not to whether the veteran has a current 
disability or whether a current disability is linked to the 
incident in service; those two questions require medical 
evidence.  See Huston v. Principi, 18 Vet. App. 395, 402 
(2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The veteran currently contends that he injured his back when 
he was blown up into a palm tree by an enemy mortar 
explosion, and then fell out.  He also states that he was 
awarded the Purple Heart because of that injury.  However, in 
reviewing the documentation associated with his application 
for a Purple Heart Medal, a somewhat different injury was 
described.  


In June 2002, the Marine Corps informed the veteran that as 
verified by two eyewitness statements, he was entitled to the 
Purple Heart Medal for a wound received in action against the 
enemy during the period from December 26, 1943, to January 
29, 1944, on Cape Gloucester.  In these witness statements, 
one of the witnesses recalled that the veteran had been hurt 
during an enemy artillery barrage and had been treated at a 
field hospital.  The other witness recollected that the 
veteran was hurled against a tree following an explosion of 
enemy arterillery in the area, and had been treated at a 
field hospital.  

Although it is difficult to entirely reconcile the different 
reports provided over the years, the Board notes that the 
events occurred many years ago.  In the context of this lapse 
of time, being hurled against a tree is not entirely 
inconsistent with being thrown against a rock.  Moreover, the 
service department has accepted the injury of being hurled 
against the tree and has given the veteran a Purple Heart 
Medal based on that injury.  There is also more 
contemporaneous evidence, dated in 1944, that the veteran was 
in combat at the time of the injury.  

Although the record does not contain any complaints of back 
pain until 1966, over 20 years after service, as pointed out 
by the VA doctor, the record does not show another injury.  
In 1984, the veteran reported that he had had back pain 
intermittently since service, and a chronic back disability 
has been shown since then.  

This brings us to the two VA opinions, one of which 
concludes, in essence, that it was less likely than not that 
the veteran had a back disability due to in-service injury, 
while the other concludes that degenerative disc disease of 
the lumbar spine was at least as likely as not caused by 
military service.  The first examiner pointed out that the 
incident occurred approximately 50 years ago, and service 
medical records did not indicate chronicity.  However, it is 
not necessary for service medical records to indicate 
chronicity; the purpose of 38 U.S.C.A. § 1154(b) is to permit 
service connection in combat situations, where there is less 
likelihood that events will be recorded in service medical 
records.  The other examiner justified his nexus opinion by 
noting that degenerative disc disease of the lumbar spine was 
more consistent with residuals of an injury than the aging 
process, and that there was no evidence of post-service 
injury to the back.  

Both of these opinions are based on the history provided by 
the veteran that he was blown into a palm tree and fell out 
of it.  The veteran has been attributing his back condition 
to service for most of the last 40 years.  Therefore, in view 
of the veteran's combat trauma to the back, a positive nexus 
opinion based on trauma to the back, and a negative nexus 
opinion that does not adequately explain its conclusions, 
with consideration of 38 U.S.C.A. § 1154(b) and resolving all 
reasonable doubt in the veteran's favor, service connection 
for degenerative disc disease of the lumbar spine is 
warranted.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, 
supra.  

III.  Compensation under 38 U.S.C.A. § 1151-Low Back and Hip 
Disabilities

In a February 2003 rating decision, the RO denied a claim for 
compensation under 38 U.S.C.A. § 1151 for low back and hip 
disabilities.  The veteran submitted a timely notice of 
disagreement, and was furnished a statement of the case 
addressing the issues in December 2004.  However, in his 
January 2005 substantive appeal, although he checked the box 
stating that he wished to appeal all issues listed on the 
statement of the case, he attached a written statement 
stating that he was requesting service connection for his 
back and hip conditions as directly related to an in-service 
injury, and he asked that the issues be corrected on appeal.  

At his Travel Board hearing in November 2007, the veteran's 
representative acknowledged that the claims pertaining to the 
low back and hip disabilities, developed as claims for 
compensation under 38 U.S.C.A. § 1151, were actually  claims 
for direct service connection.  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  An 
appeal may be withdrawn at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.204(b)(3); 20.1100 
(2007).  Withdrawal may be made on the record at a hearing, 
or in writing, by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn the appeal of the issues of entitlement to 
compensation under 38 U.S.C.A. § 1151 for low back and hip 
disabilities, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration as to those 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to those issues, and the appeal as to 
those issues is dismissed.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.

Service connection for a low back disability, diagnosed as 
degenerative disc disease of the lumbar spine, is granted.

The appeal of the issues of entitlement to compensation under 
38 U.S.C.A. § 1151 for low back and hip disabilities is 
dismissed.


REMAND

As to the remaining issues, the Board finds that further 
development is required to satisfy the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  

A 10 percent rating for hemorrhoids has been in effect since 
December 1991.  In May 2002, the veteran filed a claim for an 
increased rating for hemorrhoids, stating that they were 
bleeding quite often and severely.  At his November 2007 
Board hearing, he said that his bleeding had worsened.  For a 
higher rating of 20 percent, there must be persistent 
bleeding and secondary anemia, or with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336.  The VA examinations have shown 
that while the veteran has persistent bleeding, he has not 
had anemia or fissures.  However, in August 2006, the veteran 
was hospitalized, and one of the final diagnoses was iron 
deficiency anemia.  Laboratory studies showed abnormal blood 
counts, including low hemoglobin.  However, no mention of 
bleeding hemorrhoids was noted, although the veteran had been 
complaining of hemoptysis every day.  Thus, he must be 
afforded an examination to determine whether anemia is still 
present, and, if so, whether it is due to his hemorrhoid 
disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

As to the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for additional rectal disability resulting from 
treatment received from a Department of Veterans Affairs 
medical facility from March 20-25, 1991, the veteran claims 
that the surgery (a sphincterotomy) was undertaken as 
treatment for his service-connected hemorrhoid condition.  As 
such, this raises the issue of service connection for 
residuals of this surgery as secondary to service-connected 
hemorrhoids.  This is important, because if so, only 
additional disability would have to be shown, and not VA 
fault.  VA's duty to assist a claimant with the development 
of evidence extends to all applicable theories of a claim, 
whether asserted by the claimant or not. Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be 
read in a liberal manner so as to identify and carry out the 
required adjudication of all claims that are reasonably 
raised by the evidence of record whether or not formally 
claimed in a VA application).  This raised claim is 
inextricably intertwined with the claim for compensation 
under 38 U.S.C.A. § 1151, and must be developed in 
conjunction with that appeal.  The Board also finds that the 
veteran should be afforded an examination as to both issues.

In addition, as to the claim for compensation under 
38 U.S.C.A. § 1151, the RO denied the claim on the basis that 
no new and material evidence had been received to reopen a 
claim for compensation under 38 U.S.C.A. § 1151.  However, 
the Board observes that the November 1990 final decision was 
issued prior to the March 1991 hospitalization which the 
veteran now states resulted in his rectal problems.  Thus, 
the current claim is a new claim, and it must be developed on 
that basis.  

In addition, as noted above, the veteran's Board hearing 
testimony has been accepted as a notice of disagreement as to 
the issue of service connection for a hip disability.  
However, unlike the low back disability, there is no clearly 
defined disability diagnosed, and the service incurrence and 
continuity issues are less clear cut.  In January 2007, he 
submitted a notice of disagreement as to the issue of special 
monthly compensation based on the need for regular aid and 
attendance.  He must be furnished a statement of the case 
addressing the issues, and he should also be advised that a 
timely substantive appeal (VA Form 9 or an equivalent 
writing) will be required for appellate review of the 
additional issues.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  The Board also deems additional development 
indicated as to those issues.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the VCAA duty to assist 
and notify requirements have been met as 
to the issues being remanded, to 
specifically include:
*  Notice compliant with Vazquez, supra, 
should be provided for the claims for an 
increased rating for hemorrhoids.  
*  Notice as to the claim for compensation 
under 38 U.S.C.A. § 1151 for additional 
rectal disability resulting from treatment 
received from a VA medical facility from 
March 20-25, 1991, as a new claim (i.e., 
not based on new and material evidence).  
*  Notice as to service connection on a 
secondary basis (including by aggravation) 
for the inextricably intertwined claim of 
service connection for disability 
manifested by fecal incontinence, caused 
by the March 1991 hemorrhoid surgery.  

2.  Schedule the veteran for a VA 
examination to address the following:
*  Determine the current nature and 
severity of his service-connected 
hemorrhoids, to include whether the anemia 
shown during the August 2006 VA 
hospitalization was due to service-
connected hemorrhoids, and, if so, whether 
the veteran still has anemia;  

*  Whether the surgery performed during a 
VA hospitalization from March 20-25, 1991, 
resulted in additional disability (claimed 
as fecal incontinence).  
If so, was the hospitalization or surgery 
related to service connected hemorrhoids?
If not related to hemorrhoids, was the 
additional rectal disability due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of the VA in 
furnishing the hospital care, medical or 
surgical treatment?  Did VA fail to 
exercise the degree of care that would be 
expected of a reasonable health-care 
provider in treating the veteran's 
symptoms?  If fault on VA's part is not 
shown, is the additional rectal disability 
an event that was not reasonably 
foreseeable?

The conclusions must be based on medical 
findings, which must be reported in 
detail. It is imperative that the claims 
files be made available to and be reviewed 
by the examiner in connection with the 
examinations.  

It would be helpful if the examiner would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

3.  After ensuring that any actions needed 
to comply with VA's duty to assist and 
notice obligations are accomplished, 
adjudicate the new issue of entitlement to 
service connection for a rectal disability 
as secondary to surgery for hemorrhoids.  
Inform the veteran of his appellate 
rights.  He should also be informed that 
if he disagrees with the outcome, a timely 
appeal (notice of disagreement and, 
following an SOC, a substantive appeal) 
will be required for appellate review of 
this additional issue.  

4.  After ensuring that any actions needed 
to comply with VA's duty to assist and 
notice obligations are accomplished, 
provide the veteran a statement of the 
case on the issues of entitlement to 
service connection for a hip disability on 
the basis of direct service incurrence, 
and to SMC based on the need for aid and 
attendance.  He should be informed that a 
timely substantive appeal (VA Form 9 or an 
equivalent writing) will be required for 
appellate review of any additional issue.  
If no appeal is filed, the issues should 
not be returned to the Board.

5.  After ensuring that any actions needed 
to comply with VA's duty to assist and 
notice obligations are accomplished, 
adjudicate the issues of entitlement to an 
increased rating for hemorrhoids, and to 
compensation under 38 U.S.C.A. § 1151 for 
additional rectal disability resulting 
from treatment received from a Department 
of Veterans Affairs medical facility from 
March 20-25, 1991.  If either claim is 
denied, furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


